   Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 1 of 20 PageID #:1239




                                                             U.S. Department of .lustiee

                                                             Office of Jusnce Program,


                                                             EXHIBIT 32
Office of the Assistant Anorney General                       Washmglon DC 20531

September 26, 2018

Ms. Hatlle Wash
Images. Inc
110 La.',! 79\h Street
Chicago IL 60619

Dear Ms Wash·

On behalf ol Attorney General Jefferson sessions ITI, u rs my pleasure 10 m(onn you Llldl the Offiu: of Justice Programs has
approved your application for fuoding under the FY 18 Second Chance Ad Comprehensive Commumry-Based Adult Reentry
Program m the amount ofSS00,000 for Emuges, Inc
Enclosed you will find the Grant Award and Special Condnions documents !'his award 1� subject to all adrmnistrativc and
financial requirements, including the umcly submrvsron of all financial and prograrnmanc reports, resolution of all mtcnm
audit findings, and the maintenance of a mmunum level of cash-on-hand Should you not adhere to these requirements, you
\\11! be m vtolatron of the tcrrns of this agreement and the award \\111 be subject to tcrmmauon tor cause or other admuustrauve
action as appropnatc

If you have questions regarding this awerd, please contact

         Program Questions, I raccy Willi�, Program Manager at (202) 305-1766; and

         Fmancml Questions, the omcc of the Clucf'Fmancsal Officer, Customer Service Center (CSC) at
        {8()(l) 458-0786, or you may contact the CSC at ask oefo@)usdoJ gov

Congralulauons, and we look forward to working wnh )OU.

Sincerely,




Mau Dununemmth
Principal Deputy A��1�tant Attorney General



Enclosures
       Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 2 of 20 PageID #:1240




                                                           OFFICE FOR CIVIL RIGHTS
                                                           Office of Justice Programs
                                                           U.S. Department of Justice
                                                           810 7th Street, NW
                                                           Washmgton, OC 20531

                                                           rer. (202) 307-0690
                                                           TTY (202) 307-2027
                                                           Ii-marl !bkOCR(,?usdoJ gov
                                                           Webstte www ojp usdoj gov/ocr


OCR Letter to All Recipients
September 26, 2018

M, Hattie W!lhll
Emagcs. Inc
110 Easr 79th Street
Chicago, IL60619


Dear Ms. Wash

Congratulunons on your recent uwurd In estabhshlng financial assistance program,, Congress lmked the receipt of federal funding to
comphunce with federal civil nghts laws. The Office for CIVIi Rights (OCR), Office of Jusnce Programs (OJP), lJ S Department of Justice
(DOJ) ts responsible for cnsurmg that reciprentc of financial assistance from the OJP, the Office of(ommurnty Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil nghts laws. We at the OCR arc
available to help you and your orgamzatron meet the ctvtl nghts requirements that come w1th OOJ hmdmg

Ensuring Access to Federally Assisll"d Programs

federal Iaws that apply to recipients of financial asestence from the OOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disabrliry m funded programs or acuviues, not only in employment but also m the dchvcry of services or benefits. A federal
la\\ also prohrbus recipients from discnmmatmg on the basts of age m the delivery of services or benefits

In March of2013, President Obama signed the Violence Agamst Women Rcauthonzauon Act ol 2013. The statute amends the Violence
Agamst Women Act of 1994 (VA WA) by rncludrng a nondrscrrrmnauon grant condiuon that prohibits drscnrmnanon based on actual or
perceived race, color, national ongm. rclrgron. sex, dtsabrhty. sexual orientation. or gender rdentny. The new nondecnnnneuon grunt
condmon applies to certain program; funded after October 1, 2013 The OCR and the OVW have developed answers to some frequently
asked questions about thts pmvisrcn to asstst rectpientv ofV I\ WI\ funds to understand their obligations The Frequently Asked Questions
are available at https /loJp gowabout/ocrvvawafaqs htm

F:nforcing C'i> ii Rights La\.\S

All recipient; of federal financial assistance, regardless of the particular fimdmg sour cc, the amount of the grant award, or the number of
employees in the workforce, are subject to prolubinons against unlawful discnmmation /1.ccordmgly, the (X'R mvcstrgatcs recipients that
are the subject of discnrtunation complaints from both mdivrdualv and groups In addition, based on regulatory crtterra. the OCR selects a
number of rcciprcnre each year for compliance reviews, audits that require recipients to submit data sbowmg that they are provtdtng services
cqunably to all segments of'thetr service populatton and that their employment practices meet equal opporturnty standards




                                                                                                                                                  \
        Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 3 of 20 PageID #:1241




Prm'iding Service� to Limited Engli�h Proficiency (LEP) lndi,iduals

In accordance wnh DOJ guidance pertamtng lo Tttle VI o1 thc Civil Rights Act ot 1%4, 42 U.S.C § 2000d, recipients of federal financial
assistance must take reasonable steps tu provide memnngfu! access to therr programs and acuviues for persons with hrmted Engh sh
proficiency (UY) See lJ S Department of Justice, Guidance to Federal Financial Assistance Recipients Regardmg Title VI Promtnnon
Agamst National Origin Discnmmation Affecting Limited English Proficient Persons. 67 l-ed Reg 41,455 (2002) For more information
on the CMl nghts rcsponstbilrucs that recipients have m provrdrng language services to LEP mdivtduals, ptcasc sec the website
https://v,ww lcp gov

t<:n�uring Equal Treatment of Faith-Based Organizations and Safeguarding Consutuuoua! Protections Related to R�ligion

The DOJ regulation, Partnerships wtth l-aith-Hascd and Other Neighborhood Organizations, 28 C l- R pt 38, updated in Apnl 2016,
prohtbtts all rccrptcnt organizations, whether they arc law cntorccmcnt agencies, governmental agencies, educational instrtutions, houses of
worship, or faith-based orgaruzauons, from usmg financial assistance from the OOJ to fund cxpncnty rchgrous activities Fxplicnly
rehgrous acuvrnes include worslnp. religious msrucuon, or proscryrvanon While funded orgamzatrons may engage m non-funded
explrcnly religious acnvines (e g, prayer), they must hold them separately from lhc acnviues funded b} the DOJ. and recipients cannot
compel beneflcieries to participate m them The regulalion also makes clear that orgamzauons parucipaung Ill programs lunded by the DOJ
arc not pcmuttcd to discrnmnatc in the provision of services on the basts ot a beneflcrary's religion, religmus belief, a refusal to hold II
rchgtous bchcf, or a refusal to attend or participate in a rchgious practice Funded faith-based organiratrons must also provide written
nonce lo bencfictanes. advismg them that 11 they should object to the religious character of the funded farth based organizanon, the funded
Iaitu-based orgamzeuon wtll take reasonable Sk'PS to refer lhe beneficiary to an altcrnarrvc service provider For more mforruatron on the
regulanon. please see the OCR's website at htlps://ojp.govlabout/oer/partncrships htm

SAAs and faith-based organizations she old ulso note that the Ommbus Crune Control and Safe Street, Act (Safe Streets Act) of 1968. as
amended, 34 lJ S C § 10228(c), the Vicllms of Crime Act of 1984 a; amended, 34 U S C § 20110(c), the Juvenile Justice and Delmquenc.y
Prevention Act of 1974, a, amended, 34 lJ S C   s l 1182(b), and VA WA, 11, amended,
34 U \.C. S 12291(b)( 13), oontam prohibitions agamst discnmination on the basiv of rcligron in employment Dcspuc these
nond.scnmmauon provisions, the DOJ has concluded that 11 may construe the Rehgwus Freedom Restorauon Act (RFRA) on a case-by-
case basis lo pennu some Ianh-based orgaruzanons lo receive DOJ funds whrlc takmg mto account rctrgion "hen hmng staff, even if the
statute that authonzes the fimdmg program generally forbid; recipients from consrdenng religion m employment decrsrons Please consult
with the OCR 1f}OU have llll) quesnons .about the regulation or the aophcauon ol RFRA lo the statutes that prolubu discnmmauon 1Il
employment

Using Arrest and Cunvidion Records in l\la!..ing Employment neetsroes

The OCR issued an advisory document for recipient; on the proper use ol arrest and conviction records m makmg hmng de1.,1MOn; See
Advisory for Recipient, of Financial Assistance from the U S Department of Justice on the U.S [qua! Employment Opportunity
Comnmsion's Lnforcement Uuidance Constderanon ofArrest and Conviction Records tn Employmem Decmons Under Tuie VJ] of the
Crw/ Righi� Ad of 1964 (June 2013), available at httpsv/ojp gov/ahout/ocr/pdNU..eofConviction _Advisory pdf Recipients should be
mmdful that the misuse of arrest or convrcuon records lo screen either applicants for employment or employees tor rctcnuon or promotion
may have a drsparare unpact based on race or nanonal ongm, resulting m unlawful employment dl.scnmmallon In hghl of the Advisory,
recipients should consult local counsel m revrewmg therr employment pracuccs. II warranted, recipients should also mcorporatc an analysis
of the u-,e of arrest and ccnvictton record; m their Equal Cmploymcnt Opportumty Plans (ECOPs) (see below)

Com plying v.ith the Safe Streets Acl

An orgamzancn that rs a recrprem of Iinancral assrsrance subject to the nondrscrumnauon provrsrons or the Sare Streets Act, must meet two
nbliganons (I) complying with the federal regulmion pertammg to the development ofan EEOP (,ee 28 C l'.R pt. 42. subpt. E) and (2)
,ubmitting to the OCR finding, ofdiscnmination (sec 28 CF R §§ 42 204(c), .205(c)(5)).
                                                                                                                                              '
       Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 4 of 20 PageID #:1242




      Meeting the F.F:OP Requirement

An FEOP rs a comprebensrce document that analyzes a recrpienl's relevant labor market data, a; well a, the recipient'; employmem
practnes. to rdenufy possible barriers to the parncipanon of women and minnnties in all levels of a recipient's workforce As a recipient of
DOJ fundmg. }OU may be required to submit en [EOP Cemticauon Report or an EEOP Unhzation Report to the OCR l-or more
information on whether }OUT nrgamzation i, subject to the FEOP requirements, sec httpsv/ojp.gov/about/ocr/ceop.htm. Addruonally, you
may request tcchmcal assistance Imm an FFOP spccrairsr at the OCR by telephone at (202) 616-1771 or by e-mail at
1:.1:.0Pform,@u,doJ gov

      i\keting the Requirement to Submit Fimlings of Discrimination

lf m the three year, prior to the date of the grant award, your orgamzation has received an adverse findmg of drscmmnatron based on race,
color, national origm, rcligron, or sex, after a due-process hcanng, from a state or federal court or from a state or federal admmrsrrauvc
agency, your orgaruzauou must send a cop) of the findmg to the OCR

Emuring the Compliance ufSubrecipirnh

SAA� must have: standard assurances to notify subrecrpients ofthc:ir crvtl rightv obligations, written procedures to address drscnmmanon
complaints fi!c:d against subrccrpients, methods to monitor subrccipicnts' compliance: wtth civil nghts rcqurrcrncms. and a program to tram
subrcciptcrus on apphcablc c1v1l nghts laws. In addrtron, SA As must submu to the OCR every three years wntten Methods of
Adrmmstrauon (MOA) that summanze lhe policies and procedures that lhey have implemented to ensure the civil nghts compliance of
subrcctptcnts For more rnlorrnatrcn on the MOA requirement, sec https:/lojp.gov/lundmg1E:>.plore/StateMclhotbAdmm-fY2017updak.htm

If the OCR can assist you 111 any way in fulfilling }OUT organizatmn's civil rights revponstbtliuee as a recipient of federal financial
assistance, please contact uv




Smcerely,




Michael L Alston
Director

 cc    Grant Manager
       rmancrat Analyst
              Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 5 of 20 PageID #:1243




  ©
                             U S Department of Justice
                                                                                                                                                                I
                             Office of Justrcc Programs
                                                                                                                                                       mn
                             Bureau of Justice Assistance                                            Grant
                                                                                                                                        PA(,E
                                                                                                                                                 '


 '   RECIPIENT NAME MU ADDRESS (lnclud111g Zip Code)
     [mage,, Jnc
                                                                               4 /\W!IRD'<liMJlER         2018-CY-BX-0025


     110 Fast 79'th StTeet                                                     5 PROJ£CT l'ERJOD        raoxt       !0/0112018    ro    1)9':JOl2021
     Chicago, IL 60619
                                                                                 ULIX,LT PERIOD I ROM               10'0112018    w     1)9'30 2021

                                                                               6 A\1-AIU)l)A'JE      09126/2018              I   7 /\('TlON

 2o GRA1'1l:L !RS,'VDHJOR 'co                                                  8 SUPPLEMENT NUMBER                                            lmul
     36389�807                                                                   00
 2h f1RAl\TEFDVNSNO
     0060%061
                                                                               9 PREVIOUSAWARDAMOUNT                                             so
 3 PROJECJ lllLE                                                               lO A�fOlNfOfTJ-IIS/\W,\RD                                  S 500,000
    Emag<"> SCA Cornprehffi.stV< Collllllwut;-based Adult Re<ntty Program
                                                                               11 TOTAi /\W>\RfJ                                          s 500,000
 12 SPFCT,\LCOl',DITlONS
     THL AIJOVL GRAV!' PROJ[CI JS APPROVED SUBJECT TO SUCH CONDITIONS OR LI\ITT/1 TTOl\S ,\SARE SET FORTH
     ON THF ATT ACHFD PACiE(\)



 11 ST/\ TUT ORY /IUTHORTTY FOR GRA'H

     Th1' pn1Jcct is <upporu:d under l Yl8(1JJA - SCA \\entormg) 34 USC 60531 Pub L No l!S-14! 132 Stat 348, 42!

 14 CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA !\"umber)
     16 812 • �ccond Cb>nce Act Rocntty lnitiotivc

 15 ME1HODOI i'AY\ttNT
     GPRS



                                AGFNCY APPROVAL                                                             GRANTTF >\CCFPTANCF
 16 TYPCD '-:.\MC A "ID TJTL[ or APPRUV!NG OJ! IC!AL                            Jg IYPtDNAMEAND ll!LLOJ AlJIHORULDGRA"IILLOJIKIAL

     Matt Dummermuth                                                                  llamcWasti
                                                                                      i'rtsidcm & CEO
     Pnoc,pal lkpuly AssHl8Jll Alloruey Geoero.l




 17 SlGNAnIRE OF APPROVING OFFICIAL                                             19 SJGNA TI.RF OF IIUfLTORJZED RECIP!Elsl OFFICIAL                   19A DATE




                                                                   AG1'NCY USL ONLY
 20 ACCOUNllNG CU.SSII ICA!!ON COOLS                                             21    H'YlJGTI004
  I !�CAL FUlsD BUD            mv
    \FAR CODE   .\CT.   Of('   REG   SUR.                 POMS   ,\ \fOu:,JT

     x                  CY         so      00        00




OJI' FOR.\14000'2 (RlcV 5 87) PllliVJOUS LDl!J01'S AKE Ol!SOLHE




OJP I ORM 4000'2 \RL V 4-88)
       Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 6 of 20 PageID #:1244



                     U.S Department ol Jusucc
                     Office of lusnce Programs                     AWARD CONTINUATION
                      Bureau of Justice Assistance                       SHEET                                       PAGF    2 OF 11

                                                                                  Grant



 PROJLC! NlJMULK     2018.CY-BX·002�                           AWAKDDA!1'         O'J/26/201S


                                                   SPJ£JAL CO.VD/7 /0l,S

        I.   Requirements of the award, remedies for non-compliance or for mulenally false statements

              l he condnions of this award are material requrrernents of the av.ard Compliaoce with any certifications or assurances
             submitted hy or on behalf of the recipient that relate to conduct dunng the period of performance also is a material
             requirement of this award

             Failure to comply with an} one or more of these award requnernents >- v.hether a conduron set out m full below. a
             corxhuou incorporated by reference below, or ,1 ceruficauon or assurance related to conduct dunng the award pcno<l --
             may result Ill the Office of Justice Programs ("OJP") takmg appropnate acuon wnh respect to the recipient and the
             award Among other things, the OJP may withhold award funds, disallow costs or suspend or term mate the award
             I he Department of Justice ("DOJ"), including OJP, also ma} take other legal action as appropriate

             Any matcnally false, ficnttous, or fraudulent statement to the federal government related to this award (or concealment
             or omission of a material fact) may be the subject of cnmmal prosecution (mcludmg under 18 U.S C I 001 and/or 1621,
             and/or 34 U S.C. 10271-10273), and also may lead to imposition of civil pcnulues and adrmrusuanve remedres for false
             clarrns or otherwise (mcludmg under 31 U.S.C. 3729-3730 and 3801-3812)

             Should any proveron of a requirement of this award be held to be tnvahd or unenforceable by its terms, that provismn
             shall first be applied with a limned construcncn \0 a, to give it the maximum effect permuted by law Should it be
             held, instead, that the provrston rs utterly invalid or -uncnforccablc, such provision shall be deemed severable from this
             award

        2    Applicabrhty of Part 200 Umform Requirements

             The Urufonn Adnurustrative Requirements, Cost Prin.ctples. and Audit Requirements in 2 C t R Part 200, a� adopted
             and supplemented by DOJ in 2 C.f R. Part 2800 (together. the "Pan 200 Uniform Requtremcntv") apply to thts l- Y
             2018 award from OJI'

             The Part 200 Um form acquirements were first adopted hy DOJ on December 26, 2014 If this FY 2018 award
             supplements funds previously awarded by OJI' under the same award number (c.g , funds awarded dunng or before
             December 2014), the Part 200 Uruform Rcqutrcmcms apply with respect to all fumb under that award number
             (regardless or the award date, and regardless of whether denved from the uuual award or a supplemental uward) that
             are obligated on or after the acceptance <late of thrs I'Y 2018 award.

             l·or more mforrnallon and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
             ("'subgrants"'), see the OJP website at https //oJp gov/fundmg/Part2<>0Umf-'"'m1Reqmrcmcnts htm

             Record retention and access: Records pcrtmcnt to the award that the recrprent (and any subrecipient ("subgrantee") at
             any tier) m11St rctam ·• wpicany for a pcnod ot 3 years from the date of submtssron of the fmal expenditure report (SF
             425), unless a different retention penod apphes c- and to which the recipient (and any subreciptent (";ubgrantee") at
             aoy Iler) must provide access, include performance measurement mformanon, m addition to the financial records,
             supporting documents, statistical records. and other pertment record, indicated at 2 C + R 200 333

             ln the event that an award-related quevnon arises from documents or other materials prepared or drstnbutcd by OJP
             that may appear to confhct with, or differ m some way from. the provisions ot the Part 200 Umlonn Reqmremcnts, the
             recipient is to contact OJP promptly for clarification




0JP!ORM4000i2(RLV 4-8S)
                                                                                                                                                    •
          Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 7 of 20 PageID #:1245




  ' ,
                                                                                                                                                I
                           U S Department ot Justice




 ®
                           Office nf Iusnce Program;                      AWARD CONTINUATION
               ,
                    ,,     Bureau of Justice Assistance                         SHEET                                       PAGE   3   OF J3

                                                                                         Grant




 PROJLCl NUMBLR            2018-l Y-BA-0025                          AWARD DAIL          09/J.6/2018


                                                         Sl'J£/Al CO.VD! I IONS
          3        Compliance with DOJ Grant; rmancrnl Guide

                   References to the lX)J Grants � inaneial Guide arc to the DOJ Grants l- inaneial Guide as posted on the OJI' website
                   (currently, the "DOJ Grants rmancrat Guide" available at https·//ojp gov/financialguide/DOJ/mdex.htm), mcludmg any
                   updated version that may be posted dunng the pcnod ot performance The recipient agrees to comply wtth the DOJ
                   Grants Fmancral Guuk.

          4        Reclassiflcauon ot vanous statutory provisions tu a new Title 34 of the Unned States Cude

                   On September I. 2017, various statutory provrvions previously codified ehewhcre m the U S Code were editorially
                   rcclasstficd to a new Title 34, cmntcd "Cnmc Control and I aw Fnforccment" The rcclassitrcauon encompassed a
                   number ol statutory prcvrstons pcrtment to OJP awards (that ts, OJP grants and cooperative agreements), mcludmg
                   many provisions previously codified m Tttle 42 of the U.S. Code.

                   Eflectrve a, of September 1, 2017, any reference 111 lhls award document to a statutory provision that has been
                   reclassified to the new Tnlc 34 of the US Code is to be read a, a reference to that statutory provuron a; reclassrfled to
                   Title 34 l"hi� rule of construcncn specrflcally includes references set out m award conditions, references set out m
                   material mcorporatcd by reference through award condrtione, and references set out in other award requirements

          5.       Required trammg for Puml ot Contacr and all Fmancul Pomts of Contact

                   Both the Point of Contact (POC) and ,Iii Financial Point, of Contact (FPO(\) for thrs award must have successfully
                   completed an "OJP fmancial manag.:ment and gram admmistrntion trainmg" by 120 day; after the date of the
                   rcciprent'v acceptance of the award Successful completion of such a training on or after January 1, 2016, will 'i.llti�fy
                   this condmon.

                   In the event that either the POC or an FPOC for this award changes dunng the peno<l ofpcrfonnance, the new POC or
                   FPOC must have successfully completed an "OJP financial management and grant adrmmstrauon trauung'' by 120
                   calendar ddy> utter-. (!) the date ofOJP'& approval of the "Change Grantee Contact" GAN (m the: ca-,e of a new
                   POC), or (2) the date the POC enters mlormanon on the new FPOC m GMS (m the case ofa nc:w fPOC) Successful
                   compktion of such a training on or after January 1, 2016, will �atisfy thiv condition

                   A list ofOJP trammgs that OJP v,11\ constdcr "OJP financial management and grant adrnirttstrauun trrurung" for
                   purposes cf'tlns condmon rs uvarlable at hUp;.//v.\\W OJP gov/1.nnnmg/lmts.htm. All traimngs that satisfy thrs condmon
                   include a session on grant fraud prevenuon and derecuon

                   The recrpreru should anticipate that OJP will uumedrately withhold (tfreeze") award funds rf'the recipient fails to
                   comply with th1� condition l"he recipient's failure to comply also may lead OJP to impose addiucnal appropriate
                   cnndttions on th1� award

          6.       Reqotrements related to "de minnms" morrecr cost rate

                   A recipient that is chgible under the Part 200 Uniform Requirements and other apphcable law to use the "de minirnls"
                   indirect cost rate described in 2 Cf R 200 414(1), and that elect, to use the: "de rnminus" mdrrect cost rate, must udvrse
                   OJI' m wrumg of both its cligibrhty and its elect 1011, and must comply with all associated requirements m the Part 200
                   Uniform acquirements The "de mimrms" rate may be applied only to modified total direct costs (MTDC) as defined
                   by the Part 200 Umlonn Requirements




O!P I OR.\14000/2 (RL V 4 88)
         Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 8 of 20 PageID #:1246



      -                lJ S Department of Justice
                      Office of rusucc Programs                       AWARD CONTINUATION
                      Bureau of Justice Assistance                                 SHll:ET                             PAGt    4   OJ   13

                                                                                    Grant



 PROJFCTNUMRFR        201k-CY-RX-0025                            IIW1\RT)T)ATF


                                                    SPF.CIA!. CONDITIONS
         7    Requirement to report potentially duplicative funding

              lfthc rccrprcnt currently has other active awards of federal funds. or rf'thc rcc1p,en1 receives any other award oJ federal
              funds dunng the penod ofper!orrnance ror this J1,dJd, the recipient promptly must determine whether fund; from any
              ot those other federal awards have been, are bemg. or are to ht, used (m whole or m part) for one or mon: of the
              identical cost item; for which fund; are provided under this award. If so, the recipient must promptly nonfy rhe DOJ
              awardmg agency (OJP or OVW, a; appropnatc) m wnnng of the potential duphcauon. and, rt so requested by the DOJ
              awarding agcnC), must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN} to
              eliminate any mappropnate duplication of funding

         8.   Rcquuements related to System for Award Management and Umversal Idenulier Requirements

              The recnnem must comply wnh applicable requirements regarding lhe System for Award Management (SAM),
              currently accessible at hups.vwww.sam.gow Tlus mc!udes applrcable requirements regurdmg registration wnh SAM,
              a!. wel! a!. mamtammg the currency ofmformauon m SAM


               Fhe recipient also rnust comply wrth applicable restrictions on subawards ("�ubgrants") to first-tier subrccrpicnts
              (first-tier "subgrantecs"), mcludmg restrictions on subawards to entities that do not acqurre and provtde (to the
              recipient) the uruque entity identifier required for SAM rcgistrattcn.

              The details of the recrptcm's obhgauoes related to <;AM and to umque en lily rdennfiers are posted on the OJP web srte
              al hUps./loJp gov/fundmg/Explore/SAM.hun (Award condiuon System for Award Management (SAM) and Universal
              Ident Iii er Requirements}, and are incorporated by reference here.

              This condition docs not apply to an award to an rndivtdual who received the award as a natural person (t.e., unrelated to
              any bucmcss or non-profit organization that he or she ma} 0\\11 or operate in his or her name).

         9    Requirement to report actual or rmmmcnt breach of personally idcntrfiablc mfonnauon (PII)

              The recipient (and any "subrcciptcnt" at any ucr) must have \\TIU en procedures m place to respond m the event ofan
              actual or unmment "breach" (OMB M-17-12) if it (or u subreciprentj-, I) creates collects, uses, processes, stores,
              maintains, disseminates, discloses, or drsposes of "personally identifiable information (PJl)" (2 CFR 200.79) wtthin the
              scope of an OJP grant-funded program or activity, or 2) U'-CS or operates a "Federal informauou system" (OMB
              Circular A-130) The recipient's breach procedures must include a rcqurrcment 1.0 report actual or rmmmem breach of
              I'll to an OJP Program Manager no later than 24 hours after an occurrence ofan actual breach, or the deteeuon ol an.
              rmmmcnt breach.

        10.   All subawerds (";ubgrams") most have specrflc federal authorizatrnn

              The recipient, and any subrecrpient ("subgrantec") at any tier, must comply with all applicable requirements for
              authonzation of any suhaward This condmon apphcs to agreements that -- for purposes or federal grants
              acminrsrratrvc requirements -- OJP conerdcrs a "subaward" (and therefore docs not consider a procurement
              "contract").

              The details of the requirement for authonzation of an} subawerd Me posted on the OJP web site at
              hnpsz/ojp gov/fundmg!Explore/SubawMdAuthonzation.htm (Award ccndinon All subawards (vsubgrancs") must have
              specific federal authorization), and arc incorporated by reference here




OJP FORM 4000'2 (REV 4.gg)
         Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 9 of 20 PageID #:1247



                       lJ S Department of Justice
                       Ollice of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGF   S OF 13

                                                                                     Grant



 PROJrCT 1'TMBER       2018-CY BX-01'.m                           IIWARDD,\TF        Oll/26120 I 8


                                                      Sf'ECIAL C01VD!TfONS
        l I.   Specific post-award approval required to use a noncompetitive approach many procurement contract that would
               exceed S150.000

                lbc recipient, and any subreciprent (";ubgrnntee") at any Iler, must complv with all applicable requirements to obtam
               specific advance approval to use a noncompeutive approach many procurement contract that would exceed the
               Simplified Acqursrtion Threshold (currently. SJ 50,000) 'l'his condition applies to agreements that ·• for purposes of
               federal grants admimstranvc reqmrements -- OJP considers a procurement "contract" (and therefore does not consider
               a subaward).

               The details of the requuemem for advance approval lo use a noncompetitive approach in a procurement contract under
               an OJP award arc posted on the OJP web sue at https //oJp gov/fundrng/ExplorelNoncompellllveProcurcmenl htm
               (Award condition Specific pest-award approval required to use "noncompet1llH: approach ma procurement contract
               [rf contract would exceed S 150,000)), and are incorporated by reference here

        12     Requirements pertaining to prohibited conduct related to traffickmg m persons (mcluding reporting requirements dlld
               OJP aulhonly to terminate award)

               The recipient, and any subrecipient ("subgramee") at any tier, must comply With al! applicable rcqurrcmcnts (includmg
               requirements to report allegations} pertaunng to prohibited conduct related lo the trailiclmg of persons, whether on the
               part of'rcciprcms, subrcctprcntv (M�uhgrantec�"), or individual, defmcd (for purpc'es of this condition) a, "employees"
               of the rccrprcnt or of any subrcciprent

               The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
               OJP web site 111: https /loJp.gov/Jundmg/Explore/ProhiblledConduct-·r rafficking htm (Award condition Prohibited
               conduct by recipients and subrecipients related to traflickmg m persons (mcludmg reportmg requrrernents and OJI'
               authority to terminate awardj). and ure incorporated by reference here

        !3.    Compliance with applrcabie rules regarding approval planning, and reporung of conferences, meeungs. trammgs, and
               other events

               The recipient. and any subrecrprenr (vsubgrantce") al any ucr, must comply with all applicable laws, rcgulauons,
               policies, and official DOJ guidance (mdudmg specific cost hnuts. pnor approval and reportmg requirements. where
               applicable) govern mg the use offederal fund; for expenses related lo conferences (as that term IS defined by OOJ),
               rncluding the provision of food and/or beverage, at such conferences. and costs of attendance at such conferences.

               taronnauon on the pcrtmcnt OOJ defimtion of conferences and the rules applicable to this award appears in the OOJ
               Grants Ftnanctal Gmdc {currently, as section 3.10 of "Postaward Requrrements'' in the "DO.I Grants !'inancial Guide")

        14     Rcqmrement for data on performance und efjecuveness under the award

               The rccrprcnt must collect and mamtam data that measure the performance and effectiveness of work under tlus av.ard
               The data must be provided to OJP m the manner (including withm the umetrames) specified by OJP m the program
               sohcuanon or other apphcablc wnrtcn guidance Data collection supports compliance with the Government
               Pcrlormancc and Results Act (GPRA) and the UPRA Modermzanon Act of 2010, and other applicable laws

        15     OJP Trainmg Guidmg Pnnciples

               Any trammg or trainmg materials that the recipient -- or any subrecrpienr ('\ubgrantee") at any uer ·· develop, or
               dcltvcrs wnh OJI' award funds must adhere to the OJI' I raining Guiding Pnnciplev for Grantees and Subgrantces,
               available at hups 1/0JP gov/fundmg/lmplcmcnt/T rammgpnncrplcsf-o-Grantccs- \ubgrantccs.htm




OJT' FORM 4000/2 (REV 4-88)
         Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 10 of 20 PageID #:1248



                         U S. Department o1 Jusucc
                         Office of Justice Program,                     AWARD CONTINUATION
                         Bureau of Justice Assistance                                 SHEET                                  PAGE   I,   OF Jl

                                                                                       Grant



 PROJECTNUMBCR          2018 CY-UX-0025                            AWARDDAllo          09'!6/2018


                                                       SJ'J£1Al COt..DIT/0."-lS
         16    Fflect or failure to address audn issues

               The recipient understands and agree, that the DOJ award mg agency (OJP or OVW,           a,
                                                                                                      appropriate) ma} withhold
               av.ard funds, or may impose other related requirements, rf (a, detcrmmed hy the T)(JJ awarding agency) the recrprem
               doc, not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Umfonn
               Requirements (or by the terms of'thrs award). or other outstandmg issues that anse in connectrnn with audits,
               invcsngauons, or reviews of [X)J awards

         17    Potenual tmposmon uf addmonal requuements

               The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarchng agency
               (OJP or OVW, a, appropriate) during the period of performance for this award, if the rcctpicnt ts designated as "hrgh-
               nsk" for purpose, of the IX)J high-risk grantee list

         18    Compliance wnh     [X)J   regulations pertaining to civil rights and nondrscrtrmnauon - 28    Cr R. Part 42
               The recipteut. and any subrecipreut ("subgrante.:") at any tier, must comply wnh all applicable requuements of28
               C F.R Part 42, specifically mcludrng any applicable requirements m Subpart lo of28 CF R Part 42 that relate to an
               equal employment opportunity program.

         19    Compliance with OOJ regulations pertauung to civil rights and nondiscnnunanon - 28 CF R. Part 54

               The recipient, and any subrccrprcm ("subgrantcc") at any tier, must comply wnh all applicable n:qmrements of28
               C F.R Part 54, whrch relates to nondtscnmmauon on lhe b.c.1' ot sex m cert.un "education programs"

         20    Compliance wnh DOJ regulauons pertammg to civil nghts and nondiscnnnnation - 2R C � R Part 38

               The recipient, and any subreciprent ("subgrantee") at any tier must comply with all applicable rcqurrcrncnts of28
               C F R Part 38, specifically includmg any applicable requirement, regarding wrutcn notice lo program beneflcmnes and
               prospective program beneficiaries

               Among other thmgs, 28 C F R. Part 38 mcludcs rules that prolnbn specific lonns of discnminauon on the basis of
               religion, a religious belief, a refusal to hold a rehgtous belief, or refusal to attend or participate m a religious practice
               Part 38 also sets out rule; and requirements that pertem to recipient and subreciprent ("subgrantce") orgamzations that
               engage in or conduct explicnly religious activines, as well as rules and requirements that pcrtarn to recipients and
               subrecipicnts that are faith-based or religmus organization,

                Ilic text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
               available via the Electronic Code of Federal Regulations (currently accessible at https //v,v,v, ecfr gov/cgi-
               bin/ECFR?pagc=browsc), by browsing to Title 28-Judicml Admuustrauon, Chapter I Part 38, under e-Ct R "current"
               data




OJP FOR\! 40()()12 (REV 4-88)
         Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 11 of 20 PageID #:1249



                         lJ S Department of Ju�\11:e
                         Office of Justrcc Programs                   AWARD CONTINUATION
                         Bureau of Justice Assistance                       SHEET                                       PAGE    7 OF 13

                                                                                     Grant




 PROJECTNUMBER           2018--CY-BX·002S                        AWARD DATE          09126.'2018


                                                       SPFX'!Al cm,:DITIONS

        21     Restneuons on "lohhymg"

               In general. &. <1 meuer of federal lav,, federal fonds awarded by OJP may not be used by the recipient, or any
               subrectpient (t'subgrantee''] <11 <111.y tier, either directly or mdJrectly, to support or oppose the enactment, repeal,
               modification, or adoption of !UlY law, regulauon, or pohcy, al an} level or government. See 18 U.S C. 1913. (There
               may he exceptions if an applicable federal statute specifically authorize, certain acuviues that otherwise would be
               barred h} law)

               Another federal law generally pmhibus federal funds awarded by OJP from bemg used by the recipient, or any
               subrecipient at !UlY lier. to pay any person to influence (or attempt to influence) a federal agency, a Member of
               Congress, or Congress (or !Ul official or employee of any of lhem) with respect to lhe awardmg ol a federal grant or
               cooperative agreement, subgrant, contract. subcontract, or loan, or wnh respect to acuons such as rencwmg, extendmg,
               or modifying any such av.ard See 31 U S C. 1352. Cenam exceptions to thts law apply. mcludmg an excepuon that
               applies to Indian mbev and tnbal crganizanons

               Should any question arise as to whether a particular use of federal funds by II recipient (or subrectpient) would or nught
               fall within the scope o/ lhcsc prolubmons, the recipient rs to contact OJP for guidance, and may not proceed with om the
               expre» prior written approval ofOJP.

         22    Compliance wrth general appropriations-law restrictions on the use of federal fund; (FY 2018)

               The recipient, and any subrccrpicnt (t'subgrantee") at any tic:r, must comply with all applicable restrictions on the use of
               federal funds set out m federal appropnatmnv statures Pertinent restrictions, including from various "general
               provisions" m the Consolidated Appropnartons Act, 2018, arc set out al
               https /loJp gov/fundmg/Explore/l'Yl8Appropn,mon,Re�lncl10ns.htm, and arc incorporated by reference here

               Should a question anse as to whether a particular nsc: offederal fund, by a recipient (or a subrecrpienr) would or might
               fall within the scope: of an appropnauons-law resrncuon, the recrprem IS to contact OJP for guidance, and may not
               proceed wnhour the c'Xprc:�� prior written approval ofOJP

         23.   Reportmg Potenual Fraud, Waste, and Abuse. and Similar Misconduct

               The recipient and any subrecipiente (t'subgrantees") must promplly refer to lhe DOJ Office of lhe Inspector General
               (OIG} any credible evidence that a principal employee. agent, subrecapient. contractor, subcontractor. or other person
               has, m connection with funds under this award -- (!) subnutted a claun that violates the False Clauns Act. or (2)
               oomm11ted a cnmmal or civtl violation oflaws pertaining to fraud, conflict ofmterest, bribery, gratuuy. or surular
               misconduct.

               Potential fraud, waste, abuse. or mrsconduct mvolvmg or rclatmg to funds under this award should be reported to the
               OIG b}-- (I) mail dueued to. Office of the Inspector General, U.S Department olJusuce, Invesugauons Drvrsron,
               1425 New York Avenue, NW Suite 7100, Washington, DC 20530, andlor(2) the DOJ OIG hotlme (contact
               mfonnation in Enghsh and Spanish) at (800) 869-4499 (phone) or (202) 616-9881 (fax).

                Addruonal mformanon rs avarlabic from the IX)J Ol(i website at httpsv/oig jusnce gov/hotline:




OJP FOR\1 41)()()'1 (RFV 4-88)
        Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 12 of 20 PageID #:1250



                        U S Department ol Justice
                        Olficc of Justice Programs                     AWARD CONTINUATION
                        Bureau of Justice Assistance                                 SHEET                                PAGL    8 OF 11

                                                                                      Grant



PROJLC1 NU\fBER        2018-CY-llX-0025                           AWARDDATI:          09126/2018


                                                      SP£CJAL COl-.WTJOi\'S
        24    Rcstnctionv and certification; regarding non-disclosure agreements and related matters

              No recipient or subrccrprem ("subgrantee") under th1, av.ard, or entity that receives a procurement contract or
              subcontract 1,1th any tunds under this award. may reqmre any employee or contractor to 'ngn an mtemal confidentrnhly
              agreement or statement that prolubus or otherwise restricts, or purports 10 prohibit or restrict, the reporung (rn
              accordance with law) ofwaste, fraud, or abuse to an investigauve or law enforcement rcprcscntanvc of a federal
              department or agency authorized to receive such informution.

              The foregoing 1� not intended, and shall not be understood by the agency makmg thrs award. 10 contravene
              requirements applicable to Standard Form 312 (whtch relates to classtfled informatmn), form 4414 (wlnch relates to
              sensnrve compartmented information), or any other form issued by a federal department or agency govenung the
              nondisclosure of classtficd information

                  In accepung this award, the recipieut-.

               a represents that it neither requires nor has required internal confidentrnhly agreements or statements from employees
               or contractor; that currently prohibit or otherwise currently revtnct (or purport to prohrbn or restnet) employees or
               contractors from reporting waste fraud. or abuse as descnbcd above; and

               b. certifies that, 1l u learns or rs notified that it is or has been requumg ns employees or contractors to execute
               agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), repornng of waste. fraud,
               or abuse as descnbed above, 1l will immediately stop an} forth er obligations of award funds, will provide prompt
               wntten noufic.auort to lhe federal agency making this award, and will resume (or pcnmt resumption of) such
               obligations only if expressly authonzed to do so by that agency

               2 lfthc recipient docs or ts authorized under this award to make subawards (";ubgrant, "), procurement contracts, or
               both--

               a it represents thar-.

               ( I) it has determined that no other entity that the recipient's apphcauon proposes may or v,111 receive award funds
               (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
               requires or has rcqmred internal confidcnualrty agrccrncntv or statements from employees or contractors that currently
               prolubn or othcrn1sc currently restnct (or purport to prolubn or restrict) employees or contractors from reportmg waste,
               fraud, or abuse as described above, and

               (2) !I has made appropriate mqmry, or otherwise hu, an adequate factual ba�1�, to support this representation. and

               b II certifies that. 1fll learns OT rs notified that any subrec.ipiem. contractor, or subcontractor entity that receives fund;
               under thiv award i, or ha, been rcqumng 11s employees or contractors to execute agreements OT statements that prohibit
               or otherwise restnct (or purport lo prolubtt or rcstnct), reporting of'waste. fraud, or abuse as dcscnbcd above, tt will
               immediately stop any further cbliganons ofav.ard !unds 10 or by that entity, will provide prompt »nuen nouncenon to
               the Iederal agency makmg thi� award and will resume (or pcrmrt resumption ot) such obligations only rf'expresslv
               authonzcd to do so by that agency




OJP FORM 4(1()()'2 (RFV 4-88)
        Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 13 of 20 PageID #:1251



                       U.S. l)cpanmcnt of Justice
                       Office of Jusnce Programs                     AWARD CONTINUATION
                        Bureau of Justice Assistance                       SHEET                                        PAGF   9 OF 11

                                                                                    Grant



 PROJECT-.U\1EIER      2018·CY-IJX-0025                          A\>,ARDDATE        09126/2018


                                                     SPECIAL CQ.1-,'DJTJO.VS
        25    Compliance with 41 U S.C. 4712 (mcludtng pronronrons on reprisal; nonce to employees)

              The recipient (and any subreciprent at any tier) must comply wnh, and rs subject lo, all apphcable provrsrons o! 41
              U.S.C 4712, including all applicable provisions thm prohibit, under specified circumstances. discnrmnenon agatnst an
              employee as reprisal for the employee's disclosure cfinformation n:lated to gross mismanagement of H federal grant, a
              gross »asre of federal funds. an abuse of authority relating to a federal grant, a substantial and specific danger to public
              health or safely, or a v10lat1011 of law, rule, or rcgutauon related to a federal grant

              The recipient also must mform us employees, Ill wnung (and m the predominant native language of the v.orkforce), of
              employee rights and remedies under 41 U SC 4712

              Should a question ansc as to the applicability of the provisions of 41 U.S.C' 4712 to thrs award, the recrprent 1s lo
              contact lhe OOJ awarding agency (OJP or OVW, as appropriate) for guidance

        26.   Encouragement ot pohcies lo bJU texl messaging while dnvmg

              Pursuant to Executive Order 13513, "Federal Leadership on Reducmg Text Mcssagmg While r>nvmg," 74 Fed Reg
              5 l22'i (October 1, 2009), lX)J encourages recipients and subrecipients ("subgrantee;") to adopt and enforce pohcrcs
              banmng employees from text messaging whtle driving an} vehicle dunng the course uf'pcrforming work.. funded by Liu�
              award, and to establish "orkplacc safety poltcics and conduct ccucauon, awareness, and other outreach to decrease
              crashes caused by dtstractcd dnvcrs

        27    Requirement to disclose whether recrprem rs designated "high nsk" by a federal grant-makmg agency outside of OOJ

              If the recipient is designated "high risk" by a federal grant-makmg agency outside ofDOJ, currently or at any ume
              durmg the course of the period ofpcrfonnance under this award, the recipient must disclose that fact and certam related
              mrormauon lo OJP by email at OJP.ComphanccRcportmg@oJp usdoj gov t-or purposes ofthi� disclosure, high risk
              mcludes any status under which a federal awardmg agency provides additional oversight due to the recipient's past
              performance. or other programmatic or financral concerns with the recipient lhc recipient's disclosure muse include
              the followmg I. The federal awardmg agency that currently designates the recipient high risk, 2. Ilic date the recipient
              was dcvignated high risk, 3 The brgh-nsk pomt of contact at that federal awarding agency (name. phone number, and
              email address), and 4 l'hc reasons for the high-nsk status a, set out by the federal awardmg agcn1.,·y

        28    The recipient may mcur obhgallons, expend, and draw down funds in an amount not to exceed S !00,000 for the sole
              purpose ofeslabhshmg an actron plan wtthm 180 days of receiving final wproval of the project's budget from OCFO
              The grantee 1s nol eulhonzed to mcur any addttronal obhgauons, make an} addrtional cxpcndtturcs, or drawdown any
              additional fund; untll BJA has reviewed and approved the grant rccrptcm's completed action plan and has rssucd a
              Uram Adjustment Notice (GAN) removmg the, oondinon.

        29.   The recipient must deliver to HJA, by the tcrmmation of the award period. an elecrromc copy of the Final Evaluanon
              Report. The fmal Evaluation Report must be submitted to HJA as a "Special Report," via the OJI' Cr rants Management
              System Progress Reports Module The Fmal Evaluation Reports arc, m general, made available to the public through
              the National Cnrnmal Jusuce Reference Service (NCJRS) and may be clcctromcaHy posted in the NCJRS virtual
              library

        30.   The recipient is authorized to incur obligations, expend, and draw down funds for travel, lodging, and per diem costs
              only. man amount not to cxcccd sa 5,000, for the sole purpose of attending a required OJP conference associated with
              this grant award The grantee is not authorued to mcur any addtuonal obhgauons, or make any addruonal cxpcndrturcs
              or draw downs unul the awarding agency and the omcc ot the Clucf'Finencial Officer {OCH)) has reviewed and
              approved the recipient's budget and budget narrative, and a Grant Adjustment Notrcc (GAN) has been rssucd to remove
              this special condition



OJP H)R.\1 4000i"l (�V 4-88)
        Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 14 of 20 PageID #:1252



                       U S Department of Justice
                       Office of Jusnce Programs                    AWARD CONTINUATION
                        Bureau of Justice Assistance                             SHEET                               PAGE 10 OF    n

                                                                                  Grant



 PROJLCT 1''L'MBLR     20!8.CY-BX--0025                        AWARDDATF          09126.'.!018


                                                    SPECIAL CO,\'D!T/O]•;S
        31.   The recipient agrees to submit to BJA tor review and approval any curricula, tram mg materials, proposed publicauons.
              reports, or any other wnuen mmenals that wtll be pubhshcd, mcludmg web-based materials and web site content,
              through funds from thrs grant 111 least thuty (30) 1,orkmg days pnor to the targeted dtsscminatton date Any written,
              visual, or audio publieatwns, wnh the exception of pres, releases. whether published at the grantee's or government's
              expense. shall contam the followmg statements "Thi, project was supported by Grant No. 2018-CY-BX-0025
              awarded by the Bureau of Justice A��istancc lhe Bureau of Jusuce Assistance 1> a component of the Department ol
              Justice's Office of Justice Programs. which also include; the Bureau of Justice Siansucs, the Nalionul Instrtute or
              Jusucc, the 01licc of Juvenile Justice and Delinquency Prevention, the Office for Victims ofCnme. and the SMART
              Office. Pomts of view or opinions 111 this document are those of the author and do not necessarily represent the official
              pcsruun or policies of the U.S. Depanmem of'Jusucc." The current edition of the DOJ Grants Fmancial Guide provides
              guidance on allowable printmg am] pubhcauon ,Kt1v11ll'S

        32    Wnh respect to thiv award, federal fond; may not be used to pay cash compensauon (salary plus bonuses) lo an}
              employee of the award recipient at a rate that exceeds 110%, oflhe maximum annual salary payable to a member of the
              federal government's Semor Executive Service (S[S) at an agency with a Cerllfied SES Performance Appraisal System
              for that year. {An award recipient ma} compensate an employee ut a higher rate, provided the amount ill excess ol this
              compensation hmnarron rs prud with non-federal funds ]

              Thi; limitalion on compensation rates allowable under this award may be waived on an individual basis at the
              discretion of the OJP official mdicated m the program announcement under which uns award !S made.

        33    lbe recipient agrees to comply with OJP grant morutonng gutdehnes, protocols. and procedures. and lo cooperate l\ith
              BJA and OCFO on all grant morntoring requests. mcludmg requests rdated lo desk reviews, enhanced programmatic
              desk reviews, and/or site vrsrts The recipient agreev to provide to 13JA and OCl•O all documentation nece,�ary to
              complete momlonng tasks, mctonng documentation related to any eubawards made under this award l-urther, the
              rectpient agrees to abide by reasonable dcadlmcs set by BJA and OCtO for prov idmg the requested documents
              failure to cooperate v.1th BJA';/OCFO's grant morutonng acuviucs may result m sancucns aflectmg the rccrp.cnrs
              DOJ awards. mdudmg, but not lnmted to. wtthholdmgs and/or other restrictions on the recipient's access to grant
              funds, referral to the Office of the Inspector General for audit rcvre»: dcsignanon ol lhc recipient as a DOJ Htgh Risk
              grantee, or termmation of an awardts)

        34.   veruicauon and updatmg ofrecipicnt contact infomrntmn

              The recipient must venfy 1b Pomt or Contacl(POC), Fmanctal Pomt of Contact (FP(X), and Authorized
              Representauve contact mrormaucn m GMS, mcludmg telephone number and e-mail address lf any information 1�
              incorrect or has changed. a Gnmt Adjustment Notice (GAN) must be subtfimcd via the Grants Management System
              (GMS) to document change;

        35     t+ A I A reporting Subawardv and executive compensauon

              The recipient most comply wuh applicable requirements to report first-trcr subawards ("subgrants") of$25,000 or
              more and, m certaro ctrcumstanccs, to report the names and total compensation of the five most highly compensated
              execuuves of the recipient and Iirst-uer subrecrprcnts (nrsi-ttcr "subgrantccs") of award funds The details of'rcciprcnt
              obhgauons, whtch derive from the Federal Fundmg Accountabilny and Transparency Acl ol 2006 (FF AT A), arc posted
              on the OJP web sue at https //ojp gov/fundmg/Explore/Ff AT A.hllll (Award condmon. Reporting Subawards and
              Executive Compensanon), and are incorporated by reference here.

              Tlus condilton, mcludmg its reportl'ng requirement, does not apply to-- (I) an award ofle�� than $25,000, or (2) an
              award made lo dI1 mdtvrdual who received the award as a natural person (i e , unrelated to any bus mess or non-profit
              organmuion that he or she may own or operate m his or her name).




OJP FOR.\f 40()(1/2 (REV HS)
        Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 15 of 20 PageID #:1253



                      US. Department of Jusuce
                      Office of Justice Programs                   AWARD CONTINUATION
                      Bureau of Justice Assistance                       SHEF,T                                     PM>F   11 OF l3

                                                                                 Grant



PROJFCTNIIMBER        2018-C'Y-UX-0025                         AWARDDAlh         09126/20\8


                                                   SPF:CIAI. CO.\'Dl1WNS
       36     Jusnficanon of consultant rate

              Approval of this award doc, not mdrcatc approval ofany consultant rate ui excess of$650 per day A detailed
              jusuficanon must be subrmtted to and approved by the OJP program office prior to obhgatrnn or expenditure of such
               funds

       37     The recipient agrees to cooperate with any assessments, nanonat evaluation efforts, or mtormauon or data couecuon
              requests. including, but not limned to, the provisrou of any mrormauco required for the assessment or evaluatrnn of any
              activities within this project,

       38.    Grantee agrees that assistance fund, awarded under Ibis grant v.111 not be used to support any mherently religious
              acuviucs, such as worship, religious mstrucuon. or prosetyuzanon If the grantee refer, parucrpants to, or pro�1dc�, a
              non-federally funded program or service that incorporates such religious acnvitrcs, (1) eny such activmes must be
              voluntary I Or program partrcrpants, and (2) program parucrpants may not be excluded from pamcipauon ma program
              or otherwise penalized or disadvantaged for any failure to accept a referral or services If participallon ma non-
              Federally funded prognun or service that incorporates mherently rehgious activmes rs deemed a ctittcal treatment or
              support service for program parucapants, the grantee agrees to idenllfy and refer partrcrpants v.ho object to the
              inherently religious activities of such program or service to, or provide, a comparable secular alternative program or
              service.

        39    Confidenuahty of data

              The recipient (and any subrecrprent at any tier) must oomply with all confldenualny requirements of 42 U ".I C. 3789g
              and 28 C � R Pan 22 that are applicable to collection, me, and revejauon of data or mtormauon. The recipient further
              agrees, as a oonditrnn of award approval, lo submit a Privacy Certificate that i� m accord wnh requirements of28
              C.F R. Part 22 and, in particular, 28 C F.R 22.23

        40.   Proiecuon of human research subjects

              Fhe recipient (and all) subrccrpicnt at any Iler) must comply wnh lhe requirements of28 C F R Part 46 and all OJP
              policres and procedure, regarding lbc protection ofhwnan research subjects, mduding obtamruent of Institutional
              Review Board approval, if appropnatc, and subject mformed consent

        41    The award recrpient agrees to participate in a data collection process measuring program outputs and outcome, The
              data elements lor th1s process will be outlined by the Ollice ol Jusncc Programs

        42    Recipient may not obhgate, expend, or drawdown funds until the Bureau of Justice Assistance, Office of Justice
              programs has reviewed and approved the Budget Narrative portion of the apphcauon and has rssued a Grant
              Adjustment Nonce (liAN) informing the recipient or the approval




OJP FORM 4000'2 (R.EV 4-88)
                                                                                                                                              '
        Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 16 of 20 PageID #:1254



                            U.S. Department or Justice




 •
                           Office of Justice Program,                    AWARD CONTINUATION
                            Bureau of Justice Assistance                               SHEET
              .'                                                                                                           PAGE 12 OF 13

                                                                                        Grant



 PROJECT1'"l,MBER          20!8-CY-BX-0025                           �WARD DATE         O<J/26/20 18


                                                         SP/£L1l CO,\'DITIO,VS
        43         Wrthholdmg of funds Disclosure ofpemhng apphcauons

                   The recrprent may not obligate, expend. or draw down any award fund, un111· {I) 1t has provided to the grant manager
                   for this OJP award either an "applicant disclosure ofpcndmg applicauons'' 1or federal funding or a specific affirmative
                   statement that no such pending apphcanonv (whether direct or indrrcct) cxrst. m accordance with the detailed
                   instructions m the program sotrcnatron, {2) OJP has completed 11b review of the mformatton provided and of an}
                   supplemental infonnation it may request, (3) the recipient bas made all} adjustments to the award that OJI' may require
                   to prevent or chminate any mappropnate duphcauon of funding (e g., budget modification, project scope adjustment),
                   (4) if appropnatc adjustments to a drscreucnarv award cannot be made, the recipient ha, agreed m wrttmg to any
                   necessary reducuon oftbe uward amount in an} amount sufficient to prevent dupheauon (as detemuned by OJP), and
                   (5) .i Grant Adjustment Nottee has been issued to remove this condrtron

        44.        Withholding of fund, Research and cvaluatron rndcpcndcncc and mtegnty

                   The recipient may not obligate, expend, or draw down any award funds unttl. (1) ii has provided to the grant manager
                   for thic OJP award inforruatton regarding research and evaluauon independence and mtegrity in accordance with the
                   detailed instructions in the program sclrcnauon, (2) OJP has completed its review of the infonnauon provided and o1
                   Wl) supplemental mjormanon 11 may request, (3) the recipient ha, made (or agreed to) any adjustments to the award
                   (mcludmg as to amount) that OJP muy reqmre to prevent, ehmmate, mitigate, or otherwise adequately address any
                   uctual or apparent personal or financial conflict of interest on the part of the invesugators or other staffzconsulrants
                   engaged m the research/evaluation or organizational conflict of mtcrcst on the part of the recipient enury, and (4) a
                   Grant Adjustment Notice ha, been rvrucd to remove thrs condrtron.

                   lf this award is a "drscrcuonary" award (r.e., not an award under a statutory "formula" program), the recipient
                   understands and agrees that rfrt Joe, not provide an adequate research and evaluation mdependence and mtegnty
                   subm1ss1on (as determrned by OJP), or 1f11 Iatls to implement (as determined b} OJP) any sateguard mcluded m its
                   subnussron or required by OJP, thrs award may be tenninatcd (without right of appeal), upon thuty (30) calendar days
                   advance wnuen nouce by OJP

        45         Recipient may not obligate. expend or drawdown funds until the Bureau of Jusuce Assistance, Office of Justice
                   Program, ha, received and approved the required apphcauon auechmenus) and has rssued a Grant Adjustment Notice
                   {CiAN) releasmg thrs spccral condmon.




OJP FORM 4000/2 (RFV 4·88)
         Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 17 of 20 PageID #:1255



                        U.S. Department of rusnce
                        Office of Jusuce Programs                   AWARD CONTINUATION
                        Bureau of Justice Assistance                             SHEET                              PAGE 13 OF 13

                                                                                  Grant



 PROJEC'TNU\lllhR       2018·C\-llX·002�                       AWARD DATE         0912fo2018


                                                    SPECIAL CONDIT!01VS
        46     Wnhholdmg of funds. Subrecipient momtormg policies

               lhe rcciprent's response to the Subrectpient Management and Momtonng questronts) ol lhe Fmanctal Management and
               System oflntcrnal Controls Questionnaire mdicates that the recipient may not have control, m place to momtor the
               acnvincs of any subrcctprcnt, as necessary, to ensure that the subaward is used for authonzed purposes lil comphancc
               wnh Federal laws. regulauons, and the tcrrns and conditions of the subaward and that subawerd performance goals are
               achieved. (See 2 CFR 200 331 (d)) The recipient agrees to submit a copy of its subrecipienr mouitormg policies and
               procedure; to the OJP program  omcc.
               lfthe recipient anticipates that u will not make u subaward under thts award then, instead ofsubmutrng subrccipient
               momtonng pohocs and procedures, the recipient ugrce; that n mu,t advise OJP m wnung that it does not intend to
               make a subaward under this award

               The rcctprent may not obligate, expend, or draw down funds under thrs award unnl either-, (I) the OW program office
               has received, and OJP has reviewed and approved, the subrecipient monitormg policres and procedures, or (2) the OJP
               program office ha, received and considered the recipient's wntten commumcation and has agreed (for purposes of
               federal grants admrmstrattve requirements) that no subawards arc anncrpatcc under this award- and a Uram
               Adjusnncnt Notice has heen Issued to remove tlus condmon.

               The recrpient understands and agrees that it rs obligated to uurnedrately notify the OJP grant manager m wnung of any
               later change m 11.., plan to make or not make a subaward under this award

        47     Recipient understands and agrees that n must submit quanerly Federal r inancial Reports (SF-425) and semi-annual
               performance reports through GMS (hrtps.z/grants OJP usdoj.gcv), and that it must submit quartcrl} performance metrics
               reports through BJ A's Performance Measurement Tool (PMT) website (http; libJupml OJP gov/). for more detailed
               informatron on reporting and other reqmrcments, n:fer to IHA', website. Failure to submit required reports by
               estabhshed deadlines may result m the freezing of grant funds and I ligh Risk desrgnanon




OJP I OR.\14000'2 (RL V 4 88)
                                                                                                                        '
      Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 18 of 20 PageID #:1256




                                      U.S. Department of Justice
                                      Office of Justice Programs

                                      Bureau of.Justice Assistance



                                                     Wa,hmx,,m nc 20531



Memorandum To: Ollicial Grant File

From:                 Orbin Teny, NEPA Coordinator

Subject:              Categorical Exclusion for Emages, Inc



Awards under this program will be used to implement mentoring projects to promote the safe and successful
reintegration into the community of adults who have been incarcerated. None ofthe following activities will be
conducted whether under the Office ofJustice Programs federal action or a related third party action:

(l) New construction.

(2) Any renovation or remodeling of a property located in an environmentally or historically sensitive area,
including property (a) listed on or eligible for listing on the National Register of Historic Places, or (b) located
within a 100-year flood plain, a wetland, or habitat for an endangered species.

(3) A renovation which will change the basic prior use ofa facility or significantly change its size.

(4) Research and technology whose anticipated and future application could be expected to have an effect on the
environment.

(5) Implementation ofa program involving the use of chemicals.

Additionally, the proposed action is neither a phase nor a segment ofa project which when reviewed in its entirety
would not meet the criteria for a categorical exclusion. Consequently, the subject federal action meets the Office of
Justice Programs' criteria for a categoricaJ exclusion as contained in paragraph 4(b) of Appendix D to Part 61 of
the Code of federal Regulations.
                                                                                                                                                                            •
  Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 19 of 20 PageID #:1257



     ,'. ,,:,.
                             U. S. Department of Justice                               GRANT MANAGER'S MEMORANDUM, PT. I:
                             Office or Jusucc l'Togram<
                                                                                                          PROJECT SUMMARY
                             Bureau of Justice Assistance
       ......-:,,.
  '\ ,.. . -·                                                                  I
                                                                                                                       Grant


                     -------------------- 2:�::.�::.::rn
lln, proJcct" supponed under fYl8(BJA- SCA Mcntonng) 14 USC' 60531, Pub L No 115 141, 132 Stat 348, 421
                                                                                                                                             PAGE    I Of I




   'ff Arr CONT ACT (1'ame & telephone number)                                     2 PROJIX'T DIRffTOR (Name, address & telephooe number)

   Trace) W1llo,                                                                       l!ameWnsh
   (202)'05-1766                                                                       CtuefE�"'-Ull>C Officer
                                                                                       7601 Kostner Suite 500
                                                                                       Clucago IL 60652
                                                                                       (773 )124· 7386



'la 1111 � OF rHF PROGRAM                                                                                              lb f>OMS CODI: {SIT Tl\�TRUCTIO"IS
                                                                                                                          01' REVERSE)
U.lcgory 2: Commumt,-� Adult Rcent,y with Small and Rural Orgam:r.ahoos




4. 11'1 I�     or PROJffT
             es �CA Comprehenme Commuruty-based Aduh R�cn!ry Program



� NA\IE & ADDRESS OF ORA� 1 l::lo                                                  6 NA \..IE & ADRE.'>S OF .'>LBGRANTEE


     "'"
     uo
         gcs. Inc
         East 79th Stre<,t
     Choe ago_ IL 60619



7 PROO'RAM Pl::RJOD                                                                s   Ul1DGETPI:RTOD
     eRO :'>t.          ]0,0112018         ,o    0913012021                             FROM              J0,0112018         ro    (l<,1!10'2021



9 AMO UNTOFAWARD                                                                   lO D.\TEOF AWARD

       s soo 000                                                                           0912612018


 11 �EC ONO \TAR'S BUDGET                                                          12 SEC'O:>ID YEAR'S BUDGET A \10!JNT
                                                                                                                                                                        I
                                                                                                 .
 13 THI RD YFAR'� RUl>GFI P�RIOD                                                   14 THIRD YEAR'S BUDlrET A\tOUNT




 15 �UMMARY l)ic,�CIUP I 10\1 OF PROJECT (Sec mstrucnO!l oo rc,·erse)
     I he Secood Chance Ac! of2007 (Pub L J lO- IWJ pro>1des a comprehtms,vc rc,ponsc 10 the mcrca,mg rn1ml>cr of mcarcera1ed adults and im·cmlc, "ho arc
    released frnm pnsO!l.Ja•I andJnverule residennal fuc1httes and rerummg tocommuniti�"S I h� SCI.-Ol'ld C'hancc Act granl fundmg ,s dcs,gned to help communmcs
    develop and ,mplcmcm comprehenme a.nd collaborative smuepes that addTCss the challenge, posed by recnll) and rectd1vism rcducaon "Reentry" ts not a spec:tfic
    program, but rather a process that siam when an mdmdual is 101trnll} mcarc..i-a!cd and ends '.\hen he or she has been succesifull, rcmtegratcd m !he coo,munny a,
    a 1a,.-ab1dmg cmzen

    Section 211 of rhe Act authonzes grants to non),roht orgamzanon.s and !edernl!y rccogm�'-'d Indian lnOCS 1ha1 ma, be used fC<" coonprehei,s"e evidenced based
    "rap-am.md ser.1ccs/pmgrarn, The goal ot the Comprehenme Conunumty-Ba,cd .\duh 1tcc111ry Pr('l,'111nl ,s lh� use ofrccll\rv plans lhal address tile 1dent1ficd
    needs of the 1nd"1duals and " supported by rramed mentors to promote tile Slife and sue<-cssful community rcm1cgra\Hl!l or adults "ho ha,e been mcarccra!ed
OJP FORM 4000'2 (REV 4-88)
Case: 1:20-cv-06316 Document #: 49-36 Filed: 03/05/21 Page 20 of 20 PageID #:1258



 I !1<,ocnccds on. often related to hoosmg, emplO}mem, substance abuse, and mental health

 lltc Second Chance Au (omprehellSlve Cooununity-Based Adult RcenlI) Program suppons orgamzattons pro-,dmg com11rehenme reentry services 10 program
par11c,pan11, "ho are screened, a,sessed, md 1den1:Jfied tor prOjml!D part1c1pa1:Joo pre--release Durmg the posc.relea.<e phase of the reentry prognun, pari,c,pant& ",II
rcccwc case mana�<c'nw,11 &crv,u,, and be coooe<.1ed 10 ev,deoce-based prognummog de,,1goed to ensure that the transition from pnsoo or Ja•I to the con1mun1l} ,s
safe and succcs.f<il

The grantee ",II pm'1dC prc-rclc.1,c mcntonng and l<auma-mform�d cum cul um 10 75 reople "nh a sex offense charge or CO!l"CU"" that are rcrummg to Chicago
from look Count} Jail or llhno,s l)cpattmcTtt of Corrccnon, Pre-relea,e, the proi.n,m will use standardtzed assessments and behav1oml tools such a, mot1va11ooal
1nten,1ewmg and cognll"c bcha,ior1cclmiqLICS. to ,dcrmfy !Ind addre,s cnmmcyeoic heha"ors Post release, tl1e program will provide md1v1dL181 and group
collll<.elm!1> case managcmc'111, and aflcrc1m: S<.'rv•ccs.

CA/NC'F
